Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered January 21, 1993, convicting defendant, after a jury trial, of murder in the second degree, assault in the first degree, assault in the second degree and criminal possession of a weapon in the third degree, and sentencing him to a term of 25 years to life on the murder conviction, to run consecutively with concurrent terms of 5 to 15 years, 21/3 to 7 years and 21/s to 7 years, respectively, on the remaining convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the credibility determinations of the jury (see, People v Gaimari, 176 NY 84, 94).
Defendant’s contention that the trial court erred in permitting the prosecutor to elicit testimony about prior uncharged crimes is without merit, since the testimony at issue served to complete the narrative of events and to explain the relationship that developed between defendant and the witness to whom defendant confided details about the intended and actual shooting (People v Bernard, 224 AD2d 192, lv denied 88 NY2d 964).
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.